             Case 1:19-cr-00681-NRB Document 39 Filed 08/26/21 Page 1 of 1




                                       August 26, 2021


     BY ECF
     Honorable Naomi Reice Buchwald
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

           Re:   United States v. Miguel Angel Martinez
                 19 Cr. 681 (NRB)

     Dear Judge Buchwald:

           I write, with the consent of the Government, to request a 3-week
     adjournment of the status conference (where it is expected that Mr. Martinez will
     change his plea) in the above referenced matter currently scheduled for August 27,
     2021.

            Mr. Martinez makes this request to accommodate his work schedule and to
     obtain his medical records which may be relevant to considerations at the time of a
     guilty plea.

           Mr. Martinez consents to the exclusion of time under the Speedy Trial Act.

Application granted. The change-
of-plea hearing is adjourned until                Respectfully submitted,
September 20, 2021 at 12:00 p.m.
The Court excludes time under the                 /s/ Amy Gallicchio
Speedy Trial Act through that                     _____________________________
date. See 18 U.S.C. § 3161(h)(7)                  Amy Gallicchio
(A).                                              Assistant Federal Defender
SO ORDERED.                                       O: 212-417-8728
                                                  M: 917-612-3274

     Cc:    AUSA Emily Johnson




  Dated:   New York, New York
           August 26, 2021
